Lanzinger, J.,
dissenting.
{¶ 29} I respectfully dissent. Although tax-exempt status is determined as of the date of the lien date for the tax year, it is important to recognize that the property owner here is seeking an exemption for a prospective use of the property for tax year 2001. Looking at a property solely as of the date of the tax lien for the tax year relieves the applicant of the burden to show, on its date of application, the current intent to use the property for tax-exempt purposes.
{¶ 30} Holy Trinity Protestant Episcopal Church v. Bowers (1961), 172 Ohio St. 103, 15 O.O.2d 173, 173 N.E.2d 682, provides the answer to the question of *419when the property owner must show its intent to devote the property to an exempt use.
{¶ 31} The quotation from Holy Trinity, truncated by the majority, deserves replication in full: “However, so far as nongovernmental entities are concerned, mere ownership, standing alone, is not sufficient to create a right to tax exemption. Such ownership must be coupled with the purpose, supported by tangible evidence, that the property will be devoted to an actual physical use for the public benefit. The intent to use such property for an exempt purpose must be one of substance and not a mere dream that sometime in the future, if funds can be obtained, the entity would so use such property. In other words, it must be shown that the entity, at the time the application for exemption is made, is actively working toward the actual use for the public benefit. Evidence that surveys have been made and plans drawn or that active fund-raising campaigns are being carried on is indicative that the exempting use will be made of the property within a reasonable time.” (Emphasis added.) Id. at 107, 15 O.O.2d 173, 173 N.E.2d 682.
{¶ 32} I agree with the Tax Commissioner that the requirements of R.C. 5709.07 have not been met in this case. I would hold that a prospective use exemption from real property taxation should be granted if the applicant (1) has acquired property as of the date of the tax lien for the tax year and (2) produces evidence as of the date of its application for tax exemption that the property is intended to be devoted to an exempt use. The majority’s statement that “Supanick explicitly holds that the exemption for year 2001 is not lost if the exempt use has not materialized by the time the exemption application is considered” is an unwarranted recasting of the syllabus, which reads: “Where a board of county commissioners acquires real property with the ultimate purpose of devoting it to a specified use which would exempt it from taxation, such property is entitled to be exempted from taxation until such time as the ultimate purpose has been abandoned, or efforts to realize the ultimate purpose have ceased, or the property has been put to a nonpublic use, even though actual physical use of the property for the intended exempt purpose has not yet begun.” (Emphasis added.) Lake Cty. Bd. of Commrs. v. Supanick (1972), 32 Ohio St.2d 45, 61 O.O.2d 279, 289 N.E.2d 902. Because the BTA determined that the Episcopal School of Cincinnati had abandoned the plan to use the site for the school by the time the application was filed, the applicant was not entitled to the exemption. I would therefore reverse the decision of the Board of Tax Appeals and reinstate the Tax Commissioner’s denial of a tax exemption to the Episcopal School of Cincinnati for 2001.
Frost Brown Todd, L.L.C., Joseph J. Dehner, and Samuel M. Scoggins, for appellee.
Marc Dann, Attorney General, and Janyce C. Katz, Assistant Attorney General, for appellant.